Motion by Martin Nissenbaum (1) to vacate an opinion and order of this Court dated March 8, 2011, which struck his name from the roll of attorneys and counselors-at-law and disbarred him based upon his conviction of a felony (see Matter of Nissenbaum, 82 AD3d 157 [2011]), and (2) for reinstatement to the bar as an attorney and counselor-at-law. By order dated November 29, 2012, the United States Court of Appeals for the Second Circuit, inter alia, reversed a judgment convicting Mr. Nissenbaum of a certain crime analogous to a felony under New York Law (see United States v Coplan, 703 F3d 46 [2d Cir 2012]). In accordance therewith, by order dated February 21, 2013, the United States District Court for the Southern District of New York, inter alia, directed entry of judgment of not guilty for Mr. Nissenbaum. Mr. Nissenbaum was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 24, 1981.
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that the opinion and order of this Court dated March 8, 2011, in the above-entitled matter is recalled and vacated; and it is further,
*901Ordered that Martin Nissenbaum is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Martin Nissenbaum to the roll of attorneys and counselors-at-law. Rivera, J.P., Skelos, Dillon, Angiolillo and Sgroi, JJ., concur.